 In the Matter of CLIMAX MACHINERY COMPANYandMETAL POLISHERS,BUFFERS, PLATERS AND HELPERS, LOCAL UNION No. 171, AFFILIATEDWITH THEA. F. OF L.Case No. B-1391.-Decided August 5, 1939Metal ProductsManufacturing Industry-Investigation of Representatives:petition for, dismissed,where no question concerning the representation ofemployees in a unit which could be foundappropriate has arisen.Mr. Walter B. Chelf,for the Board.Mr. William J. Campbell,of Indianapolis, Ind., for the Company.Mr. Ray Kelsay,of Cincinnati, Ohio, for the Metal Polishers.Mr. James Robb,of Indianapolis, Ind., for the Amalgamated.Mr. David Findling,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 8, 1939, Metal Polishers, Buffers, Platers and Helpers,Local Union No. 171, affiliated with the A. F. of L.. herein called theMetal Polishers Union, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Climax Machinery Company, Indianapolis, Indiana,herein called the Company, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April 24,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On May 11, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the MetalPolishers Union, upon Metal Polishers, Buffers, Platers and HelpersInternational Union, and upon Local Union No. 1695 of the Amalga-14 N. L.R. B., No. 18.252 CLIMAX MACHINERY COMPANY253mated Association of Iron, Steel and Tin Workers of North America,herein called the Amalgamated, a labor organization claiming to rep-resent employees directly affected by the investigation. ' Pursuant tothe notice, a hearing was held on May 25, 1939, at Indianapolis, Indi-ana, before J. J. Fitzpatrick, the Trial Examiner duly designated bythe Board.The Board, represented by counsel, the Company, theMetal Polishers Union and the Amalgamated, represented by theirofficers or agents, participated in the hearing.The Metal PolishersInternational Union did not attend or participate.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the begin-ning of the hearing, the representative of the Metal Polishers Unionmoved to amend the petition to read that the Company employed 10metal polishers and buffers instead of 8.This motion was granted bythe Trial Examiner.During the course of the hearing, the TrialExaminer also made rulings on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYClimax Machinery Company is an Indiana corporation and has itsplant and principal office in Indianapolis, Indiana.It was organizedin 1905.. It is engaged in the business of fabricating, manufacturing,and finishing metal products, chiefly meat-slicing machines, self-con-tained air conditioners, smoking stands, biological refrigerators, andautomatic weighing machines. It also does polishing and plating onorder from other companies in Indianapolis.The principal raw materials used in the business of the Company areiron, brass, aluminum, and steel.Approximately 80 per cent of theseraw materials, valued at about $300,000 annually, are purchased out-side of the State of Indiana.The Company's output annually isvalued at from $500,000 to $750,000.Approximately 90 per cent ofits finished products are shipped to points outside of the State of Indi-ana, shipments being made to every State in the United States and toseveral foreign countries.The bulk weight of the raw materials andof the finished products averages 300 tons per year.The Companyuses both freight and motortruck facilities for its shipments or deliv-eries, and sells its products chiefly through the medium of sales dis-tributing organizations located throughout the United States. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the hearing, the Company employed between 80and 90 men in its plant.II.THE ORGANIZATIONS INVOLVEDMetal Polishers, Buffers, Platers and Helpers, Local Union No. 171,is a labor organization affiliated with the Metal Polishers, Buffers,Platers and Helpers International Union, which in turn is affiliatedwith the American Federation of Labor. It admits to its member-ship metal polishers, buffers, platers, and helpers employed in Indi-anapolis, Indiana..Local Union No. 1695 of the Amalgamated Association of Iron,Steel and Tin `Yorkers of North America is a labor organizationaffiliatedwith the , Committeefor IndustrialOrganization,' andadmits to its membership all production and maintenance employeesof the Company exceptforemen, menwho hire or fire, supervisors,salesmen, officehelp, draughtsmen, technical engineers, watchmen,and experimentaland development men.III.THE APPROPRIATE BARGAINING UNITThe Metal Polishers Union asserts that the polishers and buffersemployed by the Company constitute by themselves an appropriateunit for collective bargaining. It does not wish to include theplaters and helpers in the bargaining unit.The Amalgamatedclaims that the unit established by its agreements with the Company,hereinafter discussed, consisting of all production and maintenanceemployees of the Company, including polishers and buffers, eligibletomembership in the Amalgamated is the appropriate unit, andshould not be disturbed.The Company's position is that it is satis-fied with the unit established by its agreements with the Amalga-mated but has no objection to the recognition of the polishers andbuffers as a separate unit.Prior to 1937 there had been no successful collective bargainingbetween the Company's employees and the Company, and forapproximately 7 years there had been no organizational activityof any kind in the plant.2Early in 1937 the Amalgamated beganto organize the Company's plant, and by May 14, 1937, had as itsmembers more than a majority of the Company's employees.At thistime a contract for 1 year' was made between the Company and the'Now the Congress of Industrial Organizations.Between 1913 and 1930 the polishers and buffers employed by the Company were mem-bers of the Metal Polishers Union and had a shop committee and steward who presentedgrievances in their behalf.However, following an unsuccessful strike called by the MetalPolishers Union in 1930,they permitted their memberships to lapse.The Union had nevermade any formal agreements with the Company,either oral or in writing. CLIMAX _IIACHINERYCOMPANY255Amalgamated, in which the Company recognized the Amalgamatedas the collective bargaining agency for its employees.This contractwas extended on May 14, 1938, for another year, and on May 14. 1939,was further extended until a new agreement should be reached.OnMay 24, 1939, a new agreement for 1 year -v as made.In March and April, 1939, the Metal Polishers Union succeeded insecuring the membership of all of the polishers and buffers in theplant, then 10 in number, and at the hearing all of the 10 polishersand buffers testified that they were members of the Metal Polishers.Union and that they wished the Metal Polishers Union to representthem.3On all the facts of this case we believe that a unit composed of thepolishers and buffers alone is not appropriate.The Metal PolishersUnion admits to membership not only polishers and buffets but, alsoplaters and helpers.By function -and association they belong to-gether.In seeking to exclude platers and helpers the Union is at-tempting to establish a unit that constitutes merely a fragment of atraditional craft group.4In view of the foregoing 'it is unnecessary to pass upon the con-tention of the Amalgamated that a unit of all production and main-tenance employees is appropriate, or to determine what unit wouldbe appropriate in this case.IV.THE QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionisnot appropriate, as stated in Section III above, we find that noquestion has been raised concerning the representation of employees ofthe, Company in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning representation of employees of ClimaxMachinery Company, Indianapolis, Indiana, in a unit which is appro-priate.for the purposes of collective bargaining has arisen, within themeaning of Section 9 (c) of the National Labor Relations Act.8A representative of the Metal Polishers Union also testified that polishers and buffershave been"recognized" in many other plants In Indianapolis for many years as anappropriate unit for collective bargaining.It does not appear what form this"recognition"took ; nor does it appear that the polishers and buffers excluded platers and helpersemployed by such companies from the bargaining unit, as they seek to do in this case.'SeeMatter of Pembrandt Lamp CorporationandMetal Polishers,Buffers,Platers andHelpers InternationalUnion,LocalNo.6,13N.L.R.B.945;Matter of NoveltySteam Boiler WorksandLocal 101,Welders, Burners, Apprentices,A. F. of L.,7N. L. R. B.969.See alsoMatter of Zenite Metal CorporationandUnited AutomobileW'rkers ofAmerica, LocalNo. 442,5 N. L. R. B. 509. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the peti-tion for investigation and certification filed by Metal Polishers,Buffers, Platers and Helpers, Local Union No. 171, affiliated with theA. F. of L.MR. EDWIN S. SMITH, concurring:For reasons stated in my dissent inMatter of Allis-Chalmers Manu-facturing Company eI believe that a separate unit either of polishersand buffers or of polishers, buffers, platers and helpers is inappro-priate in this case.I therefore concur in the dismissal of the petition.5 4 N. L.R. B. 159, 175.